Name: Regulation (EEC) No 71/75 of the Commission of 13 January 1975 amending Regulation (EEC) No 1107/68 as regards the fat content of Grana Padano cheese bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 1 . 75 Official Journal of the European Communities No L 9/5 REGULATION (EEC) No 71 /75 OF THE COMMISSION of 13 January 1975 amending Regulation (EEC) No 1107/68 as regards the fat content of Grana Padano cheese bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 (2 ), and in particular Article 8 (5) thereof ; Whereas Article 2 (2) (a ) of Commission Regulation (EEC) No 1 107/68 (J ) of ' 27 July 1968 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses , as last amended by Regulation (EEC) No 2704/74 (4 ), lays down a minimum fat content for Grana Padano cheese bought in by intervention agencies ; Whereas it has become necessary to amend this provi ­ sion so that it accords with the nature of products actu ­ ally manufactured and with the requirements concerning the designation of origin of Grana Padano cheese ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the third indent of Article 2 (2) (a ) of Regulation (EEC) No 1107/68 the percentage '36% ' is replaced by '32 % '. Art ide 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1975 . For the Commission The President Francois-Xavier ORTOLI (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-') OJ No L 85, 29 . 3 . 1974 , p. 51 . ( 3 ) OJ No L 184, 29 . 7 . 1968 , p. 29 . ( 4 ) OJ No L 289 , 26 . 10 . 1974 , p. 16 .